 1    Isaac M. Pachulski (CA Bar No. 62337)
      Debra I. Grassgreen (CA Bar No. 169978)
 2    PACHULSKI STANG ZIEHL & JONES LLP
      150 California Street, 15th Floor
 3    San Francisco, CA 94111
      Telephone: (415) 263-7000
 4    Facsimile: (415) 263-7010
      Email: dgrassgreen@pszjlaw.com
 5
      Eric Seiler (admitted pro hac vice)
 6    FRIEDMAN KAPLAN SEILER AND ADELMAN LLP
      7 Times Square
 7    New York, NY 10036-6516
      Telephone (212) 833-1103
 8    Facsimile (212) 373-7903
      Email: eseiler@fklaw.com
 9
      Attorneys for The Baupost Group, L.L.C.,
10    as the managing general partner and/or investment
      manager of certain entities
11
                                  UNITED STATES BANKRUPTCY COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION
     In re:                                     Case No. 19-30088 (DM)
14
     PG&E CORPORATION,                                 Chapter 11
15
                   -and-                               (Jointly Administered)
16
     PACIFIC GAS AND ELECTRIC                          CERTIFICATE OF SERVICE OF JOINDER IN
17   COMPANY,                                          STATEMENT OF THE AD HOC GROUP OF
                                                       SUBROGATION CLAIM HOLDERS
18                     Debtors.                        REGARDING AUGUST 27, 2019 STATUS
                                                       CONFERENCE ON ESTIMATION
19
     ☐ Affects PG&E Corporation
                                                       Date:     August 27, 2019
20   ☐ Affects Pacific Gas and Electric                Time:     9:30 a.m. (Pacific Time)
        Company                                        Place:    United States Bankruptcy Court
21   Affects both Debtors                                       Courtroom 17, 16th Floor
     * All papers shall be filed in the lead case,               San Francisco, CA 94102
22   No. 19-30088 (DM)
23

24

25

26

27

28


     DOCS_SF:101787.1 08442/030
 Case: 19-30088         Doc# 3697    Filed: 08/26/19     Entered: 08/26/19 15:16:47     Page 1 of
                                                 10
                                                                   1                                          PROOF OF SERVICE

                                                                   2    STATE OF CALIFORNIA                  )
                                                                                                             )
                                                                   3    CITY OF SAN FRANCISCO                )

                                                                   4
                                                                               I, Hung Phan, am employed in the city and county of San Francisco, State of California. I
                                                                   5   am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                       Street, 15th Floor, San Francisco, California 94111-4500.
                                                                   6
                                                                               On August 26, 2019, I caused to be served the
                                                                   7
                                                                       JOINDER IN STATEMENT OF THE AD HOC GROUP OF SUBROGATION CLAIM
                                                                   8   HOLDERS REGARDING AUGUST 27, 2019 STATUS CONFERENCE ON ESTIMATION

                                                                   9   in this action by emailing a true and correct copy of said documents addressed as follows:

                                                                  10             TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                                 Pursuant to controlling General Orders and LBR, the foregoing document was served
                                                                        
                                                                  11             by the court via NEF and hyperlink to the document. On August 26, 2019, I checked
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                 the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
                                                                  12             that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                                 transmission at the email addresses stated below
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                 (BY MAIL) I am readily familiar with the firm's practice of collection and processing
                                                                  14             correspondence for mailing. Under that practice it would be deposited with the U.S.
                                                                  15            Postal Service on that same day with postage thereon fully prepaid at San Francisco,
                                                                                 California, in the ordinary course of business. I am aware that on motion of the party
                                                                                 served, service is presumed invalid if postal cancellation date or postage meter date is
                                                                  16             more than one day after date of deposit for mailing in affidavit.

                                                                        
                                                                  17             (BY EMAIL) I caused to be served the above-described document by email to the parties
                                                                                 indicated on the attached service list at the indicated email address.
                                                                  18

                                                                  19           I declare that I am employed in the office of a member of the bar of this Court at whose
                                                                       direction was made.
                                                                  20

                                                                  21           Executed on August 26, 2019, at San Francisco, California.

                                                                  22                                                           /s/ Hung Phan
                                                                                                                               Hung Phan
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697   Filed: 08/26/19     Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                       Page 2OFofSERVICE
                                                                                                                  10
                                                                   1       1. VIA NEF

                                                                   2      Elliot Adler eadler@theadlerfirm.com, bzummer@theadlerfirm.com
                                                                          Annadel A. Almendras annadel.almendras@doj.ca.gov
                                                                   3      Monique D. Almy malmy@crowell.com
                                                                          Dana M. Andreoli dandreoli@steyerlaw.com, pspencer@steyerlaw.com
                                                                   4      Anne Andrews aa@andrewsthornton.com, aandrews@andrewsthornton.com
                                                                          Richard L. Antognini rlalawyer@yahoo.com, hallonaegis@gmail.com
                                                                   5      Tyson Arbuthnot tarbuthnot@rjo.com, jyeung@rjo.com
                                                                          Lauren T. Attard lattard@bakerlaw.com, agrosso@bakerlaw.com
                                                                   6      Herb Baer hbaer@primeclerk.com, ecf@primeclerk.com
                                                                          Todd M. Bailey Todd.Bailey@ftb.ca.gov
                                                                   7      Kathryn E. Barrett keb@svlg.com, amt@svlg.com
                                                                          Chris Bator cbator@bakerlaw.com, jmcguigan@bakerlaw.com
                                                                   8      Ronald S. Beacher rbeacher@pryorcashman.com
                                                                          Hagop T. Bedoyan hbedoyan@kleinlaw.com, ecf@kleinlaw.com
                                                                   9      Andrew David Behlmann abehlmann@lowenstein.com, elawler@lowenstein.com
                                                                          James C. Behrens jbehrens@milbank.com, mkoch@milbank.com
                                                                  10      Jacob Taylor Beiswenger jbeiswenger@omm.com, llattin@omm.com
                                                                          Peter J. Benvenutti pbenvenutti@kellerbenvenutti.com
                                                                  11      Robert Berens rberens@smtdlaw.com, sr@smtdlaw.com
                                                                       
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Heinz Binder heinz@bindermalter.com
                                                                  12      Neil Jon Bloomfield njbloomfield@njblaw.com, gklump@njblaw.com
                                                                          Jason Blumberg jason.blumberg@usdoj.gov, Tina.L.Spyksma@UST.DOJ.GOV
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Ameneh Maria Bordi ameneh.bordi@kirkland.com, leo.rosenberg@kirkland.com
                                           ATTORNEYS AT LAW




                                                                          Peter R. Boutin peter.boutin@kyl.com, lara.joel@kyl.com
                                                                  14      Erin N. Brady enbrady@jonesday.com
                                                                          W. Steven Bryant , molly.batiste-debose@lockelord.com
                                                                  15      Chane Buck cbuck@jonesday.com
                                                                          Elizabeth J. Cabraser ecabraser@lchb.com, awolf@lchb.com
                                                                  16      Anthony P. Cali anthony.cali@stinson.com, lindsay.petrowski@stinson.com
                                                                          Peter C. Califano pcalifano@cwclaw.com
                                                                  17      Steven M. Campora scampora@dbbwc.com, nlechuga@dbbwc.com
                                                                          Leah E. Capritta leah.capritta@hklaw.com, lori.labash@hklaw.com
                                                                  18      Katherine Rose Catanese kcatanese@foley.com
                                                                          Jennifer Machlin Cecil JCecil@winston.com, ECF_SF@winston.com
                                                                  19      Karen J. Chedister kchedister@h-jlaw.com
                                                                          Christina Lin Chen christina.chen@morganlewis.com, christina.lin.chen@gmail.com
                                                                  20      Richard A. Chesley richard.chesley@dlapiper.com, bill.countryman@dlapiper.com
                                                                          Shawn M. Christianson schristianson@buchalter.com
                                                                  21      Robert N.H. Christmas rchristmas@nixonpeabody.com, nyc.managing.clerk@nixonpeabody.com
                                                                          Alicia Clough aclough@loeb.com
                                                                  22      John B. Coffman john@johncoffman.net
                                                                          Kevin G. Collins kevin.collins@btlaw.com
                                                                  23      Manuel Corrales mannycorrales@yahoo.com, hcskanchy@hotmail.com
                                                                          Donald H. Cram dhc@severson.com
                                                                  24      Ashley Vinson Crawford avcrawford@akingump.com, tsouthwell@akingump.com
                                                                          John Cumming jcumming@dir.ca.gov
                                                                  25      J. Russell Cunningham rcunningham@dnlc.net, emehr@dnlc.net
                                                                          Keith J. Cunningham , rkelley@pierceatwood.com
                                                                  26      Keith J. Cunningham kcunningham@pierceatwood.com, rkelley@pierceatwood.com
                                                                          James D. Curran jcurran@wolkincurran.com, dstorms@wolkincurran.com
                                                                  27      Tambra Curtis tambra.curtis@sonoma-county.org, Kristin.whalley@sonoma-county.org
                                                                          Jonathan S. Dabbieri dabbieri@sullivanhill.com, bkstaff@sullivanhill.com
                                                                  28      Nicolas De Lancie ndelancie@jmbm.com
                                                                          Judith A. Descalso jad@jdescalso.com, jad_9193@ecf.courtdrive.com

                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697    Filed: 08/26/19     Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                        Page 3OFofSERVICE
                                                                                                                   10
                                                                   1      Shounak S. Dharap ssd@arnslaw.com, mec@arnslaw.com
                                                                          Kathryn S. Diemer kdiemer@diemerwhitman.com, ecfnotice@diemerwhitman.com
                                                                   2      John P. Dillman houston_bankruptcy@publicans.com
                                                                          Jonathan R. Doolittle jdoolittle@reedsmith.com, bgonshorowski@reedsmith.com
                                                                   3      Jennifer V. Doran jdoran@hinckleyallen.com
                                                                          Dustin M. Dow ddow@bakerlaw.com, mcguigan@bakerlaw.com
                                                                   4      Jamie P. Dreher jdreher@downeybrand.com
                                                                          Cecily Ann Dumas cdumas@bakerlaw.com, BHDataServices@ecf.courtdrive.com
                                                                   5      Dennis F. Dunne cprice@milbank.com, jbrewster@milbank.com
                                                                          Dennis F. Dunne ddunne@milbank.com, jbrewster@milbank.com
                                                                   6      Huonganh Annie Duong annie.duong@mccormickbarstow.com, dawn.houston@mccormickbarstow.com
                                                                          Kevin M. Eckhardt keckhardt@hunton.com, candonian@huntonak.com
                                                                   7      Michael Eggenberger meggenberger@piercebainbridge.com, gchang@piercebainbridge.com
                                                                          Joseph A. Eisenberg JAE1900@yahoo.com
                                                                   8      Sally J. Elkington sally@elkshep.com, ecf@elkshep.com
                                                                          Michele Ellison mellison@gibbsgiden.com, lrochelle@gibbsgiden.com
                                                                   9      David Emerzian david.emerzian@mccormickbarstow.com, Melany.Hertel@mccormickbarstow.com
                                                                          G. Larry Engel larry@engeladvice.com
                                                                  10      Krista M. Enns kenns@beneschlaw.com
                                                                          Joseph M. Esmont jesmont@bakerlaw.com
                                                                  11      Michael P. Esser michael.esser@kirkland.com, michael-esser-3293@ecf.pacerpro.com.
                                                                       
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Richard W. Esterkin richard.esterkin@morganlewis.com, melissa.boey@morganlewis.com
                                                                  12      Michael S. Etkin metkin@lowenstein.com
                                                                          Jacob M. Faircloth jacob.faircloth@smolsonlaw.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Michael C. Fallon mcfallon@fallonlaw.net, manders@fallonlaw.net
                                           ATTORNEYS AT LAW




                                                                          Joseph Kyle Feist jfeistesq@gmail.com, info@norcallawgroup.net
                                                                  14      Matthew A. Feldman mfeldman@willkie.com
                                                                          Mark E. Felger mfelger@cozen.com
                                                                  15      James J. Ficenec James.Ficenec@ndlf.com, caroline.pfahl@ndlf.com
                                                                          John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                                  16      Kimberly S. Fineman kfineman@nutihart.com, nwhite@nutihart.com
                                                                          Stephen D. Finestone sfinestone@fhlawllp.com
                                                                  17      Timothy M. Flaherty tflaherty@mpplaw.com
                                                                          Daniel I. Forman dforman@willkie.com
                                                                  18      Jonathan Forstot jonathan.forstot@troutman.com, john.murphy@troutman.com
                                                                          Jonathan Forstot , john.murphy@troutman.com
                                                                  19      Matthew Hampton Foushee hampton.foushee@hoganlovells.com, hfoushee@gmail.com
                                                                          Carolyn Frederick cfrederick@prklaw.com
                                                                  20      Peter Friedman pfriedman@omm.com
                                                                          Roger F. Friedman rfriedman@rutan.com, csolorzano@rutan.com
                                                                  21      Xiyi Fu jackie.fu@lockelord.com, taylor.warren@lockelord.com
                                                                          Lars H. Fuller lfuller@bakerlaw.com
                                                                  22      Larry W. Gabriel lgabriel@bg.law, nfields@bg.law
                                                                          Gregg M. Galardi gregg.galardi@ropesgray.com
                                                                  23      Richard L. Gallagher richard.gallagher@ropesgray.com
                                                                          Oscar Garza ogarza@gibsondunn.com
                                                                  24      Paul R. Gaus paul.gaus@mccormickbarstow.com
                                                                          Duane M. Geck dmg@severson.com
                                                                  25      Evelina Gentry evelina.gentry@akerman.com, rob.diwa@akerman.com
                                                                          Janet D. Gertz jgertz@btlaw.com, amattingly@btlaw.com
                                                                  26      Barry S. Glaser bglaser@swesq.com
                                                                          Paul R. Glassman glassmanp@gtlaw.com
                                                                  27      Gabriel I. Glazer gglazer@pszjlaw.com
                                                                          Gabrielle Glemann gabrielle.glemann@stoel.com, rene.alvin@stoel.com
                                                                  28      Matthew A. Gold courts@argopartners.net
                                                                          Eric D. Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697   Filed: 08/26/19 2Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                    Page 4OFofSERVICE
                                                                                                                  10
                                                                   1      Amy L. Goldman goldman@lbbslaw.com
                                                                          Eric S. Goldstein egoldstein@goodwin.com
                                                                   2      Rhonda Stewart Goldstein Rhonda.Goldstein@ucop.edu, Lissa.Ly@ucop.edu
                                                                          Richard H. Golubow rgolubow@wcghlaw.com, jmartinez@WCGHLaw.com
                                                                   3      Michael J. Gomez mgomez@frandzel.com, dmoore@frandzel.com
                                                                          Michael W. Goodin mgoodin@clausen.com, mgenova@clausen.com
                                                                   4      Eric R. Goodman egoodman@bakerlaw.com
                                                                          Mark A. Gorton mgorton@boutinjones.com, cdomingo@boutininc.com
                                                                   5      Mark A. Gorton mgorton@boutininc.com, cdomingo@boutininc.com
                                                                          Michael I. Gottfried mgottfried@lgbfirm.com, srichmond@lgbfirm.com
                                                                   6      Louis Gottlieb Lgottlieb@labaton.com, mpenrhyn@labaton.com
                                                                          Eric A. Grasberger eric.grasberger@stoel.com, docketclerk@stoel.com
                                                                   7      Debra I. Grassgreen dgrassgreen@pszjlaw.com, hphan@pszjlaw.com
                                                                          Eric A. Gravink eric@rhrc.net
                                                                   8      Elizabeth A. Green egreen@bakerlaw.com, orlbankruptcy@bakerlaw.com
                                                                          Stuart G. Gross sgross@grosskleinlaw.com, iatkinsonyoung@grosskleinlaw.com
                                                                   9      Elizabeth M. Guffy eguffy@lockelord.com, autodocket@lockelord.com
                                                                          Cameron Gulden cameron.m.gulden@usdoj.gov
                                                                  10      Laurie Hager lhager@sussmanshank.com
                                                                          Oren Buchanan Haker oren.haker@stoel.com, rene.alvin@stoel.com
                                                                  11      Kristopher M. Hansen dmohamed@stroock.com, mmagzamen@stroock.com
                                                                       
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Robert G. Harris rob@bindermalter.com
                                                                  12      Christopher H. Hart chart@nutihart.com, nwhite@nutihart.com
                                                                          Bryan L. Hawkins bryan.hawkins@stoel.com, Sharon.witkin@stoel.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Christopher V. Hawkins hawkins@sullivanhill.com, Hawkins@ecf.inforuptcy.com
                                           ATTORNEYS AT LAW




                                                                          Jan M Hayden jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com
                                                                  14      Jennifer C. Hayes jhayes@fhlawllp.com
                                                                          Alaina R. Heine alaina.heine@dechert.com, brett.stone@dechert.com
                                                                  15      Cristina A. Henriquez chenriquez@mayerbrown.com
                                                                          Stephen E. Hessler, P.C. , jozette.chong@kirkland.com
                                                                  16      Sean T. Higgins aandrews@andrewsthornton.com, shiggins@andrewsthornton.com
                                                                          James P. Hill hill@sullivanhill.com, bkstaff@sullivanhill.com
                                                                  17      Michael R. Hogue hoguem@gtlaw.com, frazierl@gtlaw.com
                                                                          David Holtzman david.holtzman@hklaw.com
                                                                  18      Alexandra S. Horwitz allie.horwitz@dinsmore.com
                                                                          Marsha Houston mhouston@reedsmith.com, hvalencia@reedsmith.com
                                                                  19      Shane Huang shane.huang@usdoj.gov
                                                                          Brian D. Huben hubenb@ballardspahr.com
                                                                  20      Jonathan Hughes , jane.rustice@aporter.com
                                                                          Michael A. Isaacs Michael.Isaacs@dentons.com, Alissa.Worthing@dentons.com
                                                                  21      Mark V. Isola mvi@sbj-law.com
                                                                          J. Eric Ivester Eric.Ivester@skadden.com, Andrea.Bates@skadden.com
                                                                  22      J. Eric Ivester , Andrea.Bates@skadden.com
                                                                          Ivan C. Jen ivan@icjenlaw.com
                                                                  23      Monique Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
                                                                          James O. Johnston jjohnston@jonesday.com
                                                                  24      Chris Johnstone chris.johnstone@wilmerhale.com, whdocketing@wilmerhale.com
                                                                          Andrew Jones andrew@ajoneslaw.com
                                                                  25      Gregory K. Jones GJones@dykema.com, cacossano@dykema.com
                                                                          Robert A. Julian rjulian@bakerlaw.com
                                                                  26      George H. Kalikman gkalikman@schnader.com, sdavenport@schnader.com
                                                                          Roberto J. Kampfner rkampfner@whitecase.com, mco@whitecase.com
                                                                  27      Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
                                                                          Robert B. Kaplan rbk@jmbm.com
                                                                  28      Eve H. Karasik ehk@lnbyb.com
                                                                          Elyssa S. Kates ekates@bakerlaw.com

                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697    Filed: 08/26/19 3Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                     Page 5OFofSERVICE
                                                                                                                   10
                                                                   1      Ori Katz okatz@sheppardmullin.com, LSegura@sheppardmullin.com
                                                                          William M. Kaufman wkaufman@smwb.com
                                                                   2      Jane G. Kearl jkearl@watttieder.com, jbenton@watttieder.com
                                                                          Tobias S. Keller tkeller@kellerbenvenutti.com, pbenvenutti@kellerbenvenutti.com
                                                                   3      Lynette C. Kelly lynette.c.kelly@usdoj.gov, ustpregion17.oa.ecf@usdoj.gov
                                                                          Gerald P. Kennedy gerald.kennedy@procopio.com, angela.stevens@procopio.com
                                                                   4      Samuel A. Khalil skhalil@milbank.com, jbrewster@milbank.com
                                                                          Samuel M. Kidder skidder@ktbslaw.com
                                                                   5      Marc Kieselstein , carrie.oppenheim@kirkland.com
                                                                          Jane Kim jkim@kellerbenvenutti.com
                                                                   6      Kody D. L. Kleber kkleber@bakerlaw.com, dmartinez@bakerlaw.com
                                                                          Bradley C. Knapp bknapp@lockelord.com, Yamille.Harrison@lockelord.com
                                                                   7      Thomas F. Koegel tkoegel@crowell.com
                                                                          Andy S. Kong kong.andy@arentfox.com, Yvonne.Li@arentfox.com
                                                                   8      Alan W. Kornberg , akornberg@paulweiss.com
                                                                          Bernard Kornberg bjk@severson.com
                                                                   9      David I. Kornbluh dik@millermorton.com, mhr@millermorton.com
                                                                          Lauren Kramer lkramer@rjo.com, mriney@rjo.com
                                                                  10      Jeffrey C. Krause jkrause@gibsondunn.com, psantos@gibsondunn.com
                                                                          Thomas R. Kreller tkreller@milbank.com
                                                                  11      Lindsey E. Kress lkress@lockelord.com, autodocket@lockelord.com
                                                                       
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Hannah C. Kreuser hkreuser@porterlaw.com, ooberg@porterlaw.com
                                                                  12      Michael Thomas Krueger michael.krueger@ndlf.com, Havilyn.lee@ndlf.com
                                                                          Robert T. Kugler robert.kugler@stinson.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Boris Kukso boris.kukso@usdoj.gov, western.taxcivil@usdoj.gov
                                           ATTORNEYS AT LAW




                                                                          Alisa C. Lacey alisa.lacey@stinson.com, karen.graves@stinson.com
                                                                  14      Timothy S. Laffredi timothy.s.laffredi@usdoj.gov, patti.vargas@usdoj.gov
                                                                          Richard A. Lapping rich@trodellalapping.com
                                                                  15      Omeed Latifi olatifi@theadlerfirm.com, kdeubler@theadlerfirm.com
                                                                          Michael Lauter mlauter@sheppardmullin.com
                                                                  16      Kenneth T. Law klaw@bbslaw.com
                                                                          Francis J. Lawall lawallf@pepperlaw.com, henrys@pepperlaw.com
                                                                  17      Andrew Michael Leblanc ALeblanc@milbank.com
                                                                          Scott Lee scott.lee@lewisbrisbois.com, monique.talamante@lewisbrisbois.com
                                                                  18      Edward J. Leen eleen@mkbllp.com
                                                                          Matthew A. Lesnick matt@lesnickprince.com, jmack@lesnickprince.com
                                                                  19      Bryn G. Letsch bletsch@braytonlaw.com
                                                                          David B. Levant david.levant@stoel.com, rene.alvin@stoel.com
                                                                  20      Andrew H. Levin alevin@wcghlaw.com
                                                                          David Levine dnl@groom.com
                                                                  21      Marc A. Levinson Malevinson@orrick.com, casestream@ecf.courtdrive.com
                                                                          Dara Levinson Silveira dsilveira@kellerbenvenutti.com
                                                                  22      Alexander James Demitro Lewicki kdiemer@diemerwei.com, alewicki@diemerwei.com
                                                                          William S. Lisa , jcaruso@nixonpeabody.com
                                                                  23      William S. Lisa wlisa@nixonpeabody.com, jcaruso@nixonpeabody.com
                                                                          Jonathan A. Loeb jon.loeb@bingham.com
                                                                  24      John William Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
                                                                          Jane Luciano jane-luciano@comcast.net
                                                                  25      Kerri Lyman klyman@irell.com, lgauthier@irell.com
                                                                          John H. MacConaghy macclaw@macbarlaw.com, smansour@macbarlaw.com;kmuller@macbarlaw.com
                                                                  26      Iain A. Macdonald iain@macfern.com, ecf@macfern.com
                                                                          Tracy L. Mainguy tmainguy@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
                                                                  27      Samuel R. Maizel samuel.maizel@dentons.com, alicia.aguilar@dentons.com
                                                                          Adam Malatesta adam.malatesta@lw.com, adam--malatesta-8393@ecf.pacerpro.com
                                                                  28      Liam K. Malone malone@oles.com, shahin@oles.com
                                                                          Michael W. Malter michael@bindermalter.com

                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697   Filed: 08/26/19 4Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                    Page 6OFofSERVICE
                                                                                                                  10
                                                                   1      Craig Margulies cmargulies@margulies-law.com, lsalazar@margulies-law.com
                                                                          Geoffrey E. Marr gemarr59@hotmail.com
                                                                   2      Richard A. Marshack rmarshack@marshackhays.com, lbuchanan@marshackhays.com
                                                                          Catherine Martin cmartin@simon.com, rtucker@simon.com;bankruptcy@simon.com
                                                                   3      Laila Masud lmasud@marshackhays.com, 8649808420@filings.docketbird.com
                                                                          David P. Matthews jrhoades@thematthewslawfirm.com, aharrison@thematthewslawfirm.com
                                                                   4      Patrick C. Maxcy patrick.maxcy@snrdenton.com
                                                                          Benjamin P. McCallen bmccallen@willkie.com
                                                                   5      Thomas E. McCurnin tmccurnin@bkolaw.com, kescano@bkolaw.com
                                                                          Hugh M. McDonald hugh.mcdonald@troutman.com, john.murphy@troutman.com
                                                                   6      Hugh M. McDonald , john.murphy@troutman.com
                                                                          C. Luckey McDowell Luckey.McDowell@Shearman.com
                                                                   7      Scott H. McNutt SMcNutt@ml-sf.com, csnell@ml-sf.com
                                                                          Thomas Melone Thomas.Melone@gmail.com, Thomas.Melone@AllcoUS.com
                                                                   8      Peter Meringolo peter@pmrklaw.com
                                                                          Frank A. Merola lacalendar@stroock.com, mmagzamen@stroock.com
                                                                   9      Joshua M. Mester jmester@jonesday.com
                                                                          Matthew D. Metzger belvederelegalecf@gmail.com
                                                                  10      Randy Michelson randy.michelson@michelsonlawgroup.com
                                                                          Joseph G. Minias jminias@willkie.com
                                                                  11      M. David Minnick dminnick@pillsburylaw.com, docket@pillsburylaw.com
                                                                       
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Nancy Mitchell nmitchell@omm.com
                                                                  12      Thomas C. Mitchell tcmitchell@orrick.com, Dcmanagingattorneysoffice@ecf.courtdrive.com
                                                                          John A. Moe john.moe@dentons.com, glenda.spratt@dentons.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Aaron J. Mohamed ajm@brereton.law, aaronmohamedlaw@gmail.com
                                           ATTORNEYS AT LAW




                                                                          Kevin Montee kmontee@monteeassociates.com
                                                                  14      David W. Moon lacalendar@stroock.com, mmagzamen@stroock.com
                                                                          Diane Marger Moore dmargermoore@baumhedlundlaw.com
                                                                  15      Erika L. Morabito emorabito@foley.com, hsiagiandraughn@foley.com
                                                                          Candace J. Morey cjm@cpuc.ca.gov
                                                                  16      Courtney L. Morgan morgan.courtney@pbgc.gov
                                                                          Joshua D. Morse Joshua.Morse@dlapiper.com, joshua-morse-0092@ecf.pacerpro.com
                                                                  17      Thomas G. Mouzes tmouzes@boutinjones.com, cdomingo@boutininc.com
                                                                          Peter S. Munoz pmunoz@reedsmith.com, gsandoval@reedsmith.com
                                                                  18      Michael S. Myers myersms@ballardspahr.com, hartt@ballardspahr.com
                                                                          Alan I. Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
                                                                  19      David L. Neale dln@lnbrb.com
                                                                          David L. Neale dln@lnbyb.com
                                                                  20      David Neier dneier@winston.com
                                                                          Brittany J. Nelson bnelson@foley.com, hsiagiandraughn@foley.com
                                                                  21      Howard S. Nevins hnevins@hsmlaw.com, lsamosa@hsmlaw.com
                                                                          Melissa T. Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
                                                                  22      Mario R. Nicholas mario.nicholas@stoel.com, cherie.clark@stoel.com
                                                                          Gregory C. Nuti gnuti@nutihart.com, nwhite@nutihart.com
                                                                  23      Abigail O'Brient aobrient@mintz.com, docketing@mintz.com
                                                                          Julie E. Oelsner joelsner@weintraub.com, bjennings@weintraub.com
                                                                  24      Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                                          Matthew Jon Olson matt@macfern.com, ecf@macfern.com
                                                                  25      Steven M. Olson smo@smolsonlaw.com
                                                                          Aram Ordubegian Ordubegian.Aram@ArentFox.com
                                                                  26      Gabriel Ozel gozel@nuvasive.com, gabeozel@gmail.com
                                                                          Margarita Padilla Margarita.Padilla@doj.ca.gov
                                                                  27      Amy S. Park amy.park@skadden.com, alissa.turnipseed@skadden.com
                                                                          Donna Taylor Parkinson donna@parkinsonphinney.com
                                                                  28      Peter S. Partee , candonian@huntonak.com
                                                                          Paul J. Pascuzzi ppascuzzi@ffwplaw.com, JNiemann@ffwplaw.com

                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697     Filed: 08/26/19 5Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                      Page 7OFofSERVICE
                                                                                                                    10
                                                                   1      Kenneth Pasquale , mlaskowski@stroock.com
                                                                          Jennifer Pastarnack jennifer.pastarnack@cliffordchance.com, damien.morris@cliffordchance.com
                                                                   2      Charles Scott Penner penner@carneylaw.com, caragol@carneylaw.com
                                                                          Valerie Bantner Peo vbantnerpeo@buchalter.com
                                                                   3      Danielle A. Pham danielle.pham@usdoj.gov
                                                                          Thomas R. Phinney tom@parkinsonphinney.com
                                                                   4      R. Alexander Pilmer alexander.pilmer@kirkland.com, keith.catuara@kirkland.com
                                                                          M. Ryan Pinkston rpinkston@seyfarth.com, jmcdermott@seyfarth.com
                                                                   5      Estela O. Pino epino@epinolaw.com, rmahal@epinolaw.com
                                                                          Gregory Plaskett GREGORY.PLASKETT@GMAIL.COM, HKHAPPYGRL1@GMAIL.COM
                                                                   6      Mark D. Plevin mplevin@crowell.com
                                                                          Mark D. Poniatowski ponlaw@ponlaw.com
                                                                   7      William L. Porter bporter@porterlaw.com, Ooberg@porterlaw.com
                                                                          Christopher E. Prince cprince@lesnickprince.com
                                                                   8      Douglas B. Provencher dbp@provlaw.com
                                                                          Stacey C. Quan squan@steyerlaw.com, pspencer@steyerlaw.com
                                                                   9      Amy C. Quartarolo amy.quartarolo@lw.com
                                                                          Lary Alan Rappaport lrappaport@proskauer.com, PHays@proskauer.com
                                                                  10      Justin E. Rawlins jrawlins@winston.com, justin-rawlins-0284@ecf.pacerpro.com
                                                                          Hugh M. Ray hugh.ray@pillsburylaw.com, nancy.jones@pillsburylaw.com
                                                                  11      Paul F. Ready smeyer@farmerandready.com
                                                                       
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Caroline A. Reckler caroline.reckler@lw.com
                                                                  12      David M. Reeder david@reederlaw.com, david.m.reeder@gmail.com;Jessica@reederlaw.com
                                                                          Steven J. Reisman sreisman@katten.com, nyc.bknotices@kattenlaw.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Jeffrey M. Reisner jreisner@irell.com
                                           ATTORNEYS AT LAW




                                                                          Jack A. Reitman , srichmond@lgbfirm.com
                                                                  14      Emily P. Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
                                                                          Christopher O. Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
                                                                  15      David B. Rivkin drivkin@bakerlaw.com, jmeeks@bakerlaw.com
                                                                          Daniel Robertson robertson.daniel@pbgc.gov, efile@pbgc.gov
                                                                  16      Lacey E. Rochester lrochester@bakerdonelson.com, gmitchell@bakerdonelson.com
                                                                          Michael Rogers mrogers@lambertrogers.com, jan@lambertrogers.com
                                                                  17      Julie H. Rome-Banks julie@bindermalter.com
                                                                          Jorian L. Rose jrose@bakerlaw.com
                                                                  18      Paul M. Rosenblatt prosenblatt@kilpatricktownsend.com, mwilliams@kilpatricktownsend.com
                                                                          Allan Robert Rosin arrosin@alr-law.com
                                                                  19      Jay M. Ross jross@hopkinscarley.com, eamaro@hopkinscarley.com
                                                                          Gregory A. Rougeau grougeau@brlawsf.com
                                                                  20      Nathan Q. Rugg nathan.rugg@bfkn.com, jean.montgomery@bfkn.com
                                                                          Thomas B. Rupp trupp@kellerbenvenutti.com
                                                                  21      Eric E. Sagerman esagerman@bakerlaw.com, pgedocket@bakerlaw.com
                                                                          Robert Sahyan rsahyan@sheppardmullin.com, JNakaso@sheppardmullin.com
                                                                  22      Jonathan C. Sanders jsanders@stblaw.com
                                                                          Nanette D. Sanders nanette@ringstadlaw.com, becky@ringstadlaw.com
                                                                  23      Lovee Sarenas Lovee.sarenas@lewisbrisbois.com
                                                                          Sunny S. Sarkis sunny.sarkis@stoel.com, dawn.forgeur@stoel.com
                                                                  24      Patricia Savage psavesq@gmail.com, jodi.savage@gmail.com
                                                                          Sblend A. Sblendorio sas@hogefenton.com
                                                                  25      Daren M Schlecter daren@schlecterlaw.com, info@schlecterlaw.com
                                                                          Bradley R. Schneider bradley.schneider@mto.com
                                                                  26      Harvey S. Schochet Harveyschochet@dwt.com
                                                                          Lisa Schweitzer lschweitzer@cgsh.com
                                                                  27      Eric J. Seiler eseiler@fklaw.com, mclerk@fklaw.com
                                                                          David B. Shemano dshemano@pwkllp.com
                                                                  28      James A. Shepherd jim@elkshep.com, ecf@elkshep.com
                                                                          Leonard M. Shulman lshulman@shbllp.com

                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697      Filed: 08/26/19 6Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                       Page 8OFofSERVICE
                                                                                                                     10
                                                                   1      Andrew I. Silfen andrew.silfen@arentfox.com
                                                                          Wayne A. Silver w_silver@sbcglobal.net, ws@waynesilverlaw.com
                                                                   2      Craig S. Simon csimon@bergerkahn.com, aketcher@bergerkahn.com
                                                                          Gerald Singleton gerald@slffirm.com, BKECFCANB@SLFfirm.com
                                                                   3      Michael K. Slattery mslattery@lkfirm.com, rramirez@lkfirm.com
                                                                          Dania Slim dania.slim@pillsburylaw.com, melinda.hernandez@pillsburylaw.com
                                                                   4      Jennifer N. Slocum jennifer.slocum@stoel.com, docketclerk@stoel.com
                                                                          Aaron C. Smith asmith@lockelord.com, autodocket@lockelord.com
                                                                   5      Alan D. Smith adsmith@perkinscoie.com, al-smith-9439@ecf.pacerpro.com
                                                                          Jan D. Sokol jdsokol@lawssl.com, dwright@lawssl.com
                                                                   6      Randye B. Soref rsoref@polsinelli.com
                                                                          Bennett L. Spiegel blspiegel@jonesday.com
                                                                   7      Michael St. James ecf@stjames-law.com
                                                                          Howard J. Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com
                                                                   8      Harriet A. Steiner harriet.steiner@bbklaw.com, claudia.peach@bbklaw.com
                                                                          Lillian G. Stenfeldt lillian.stenfeldt@rimonlaw.com, jon.arneson@sedgwicklaw.com
                                                                   9      Lillian G. Stenfeldt lillian.stenfeldt@sdma.com, jon.arneson@sedgwicklaw.com
                                                                          Cheryl L. Stengel clstengel@outlook.com, stengelcheryl40@gmail.com
                                                                  10      David M. Stern dstern@ktbslaw.com
                                                                          Alan J. Stone AStone@milbank.com, DMcCracken@Milbank.com
                                                                  11      Rebecca Suarez rsuarez@crowell.com
                                                                       
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Brad T. Summers summerst@lanepowell.com, docketing-pdx@lanepowell.com
                                                                  12      Kristine Theodesia Takvoryan ktakvoryan@ckrlaw.com
                                                                          Kesha Tanabe kesha@tanabelaw.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Elizabeth Lee Thompson ethompson@stites.com, docketclerk@stites.com
                                           ATTORNEYS AT LAW




                                                                          John C. Thornton jct@andrewsthornton.com, aandrews@andrewsthornton.com
                                                                  14      Meagan S. Tom Meagan.tom@lockelord.com, autodocket@lockelord.com
                                                                          Edward J. Tredinnick etredinnick@greeneradovsky.com
                                                                  15      Matthew Jordan Troy matthew.troy@usdoj.gov
                                                                          Andrew Van Ornum avanornum@vlmglaw.com, hchea@vlmglaw.com
                                                                  16      Shmuel Vasser shmuel.vasser@dechert.com, brett.stone@dechert.com
                                                                          Victor A. Vilaplana vavilaplana@foley.com, rhurst@foley.com
                                                                  17      Marta Villacorta marta.villacorta@usdoj.gov
                                                                          John A. Vos InvalidEMailECFonly@gmail.com, PrivateECFNotice@gmail.com
                                                                  18      Riley C. Walter ecf@W2LG.com
                                                                          Phillip K. Wang phillip.wang@rimonlaw.com
                                                                  19      Philip S. Warden philip.warden@pillsburylaw.com, kathy.stout@pillsburylaw.com
                                                                          Lindsi M. Weber lweber@polsinelli.com, yderac@polsinelli.com
                                                                  20      Genevieve G. Weiner gweiner@gibsondunn.com
                                                                          Rebecca Weissman rebecca.weissman@dechert.com
                                                                  21      Joseph M. Welch jwelch@buchalter.com, dcyrankowski@buchalter.com
                                                                          David Walter Wessel DWessel@efronlawfirm.com, hporter@chdlawyers.com
                                                                  22      Drew M. Widders dwidders@wilcoxenlaw.com, nina@wilcoxenlaw.com
                                                                          Eric R. Wilson kdwbankruptcydepartment@kelleydrye.com, ewilson@kelleydrye.com
                                                                  23      Kimberly S. Winick kwinick@clarktrev.com, knielsen@clarktrev.com
                                                                          Rebecca J. Winthrop rebecca.winthrop@nortonrosefulbright.com, evette.rodriguez@nortonrosefulbright.com
                                                                  24      David Wirt david.wirt@hklaw.com, denise.harmon@hklaw.com
                                                                          Ryan A. Witthans rwitthans@fhlawllp.com, rwitthans@fhlawllp.com
                                                                  25      Risa Lynn Wolf-Smith rwolf@hollandhart.com, lmlopezvelasquez@hollandhart.com
                                                                          Douglas Wolfe dwolfe@asmcapital.com
                                                                  26      Catherine E. Woltering cwoltering@bakerlaw.com
                                                                          Andrea Wong wong.andrea@pbgc.gov, efile@pbgc.gov
                                                                  27      Christopher Kwan Shek Wong christopher.wong@arentfox.com
                                                                          Kirsten A. Worley kw@wlawcorp.com, admin@wlawcorp.com
                                                                  28      Antonio Yanez ayanez@willkie.com
                                                                          Cathy Yanni cathy@cathyyanni.com, pstrunk@browngreer.com

                                                                       DOCS_SF:101787.1 08442/030
                                                                   Case: 19-30088         Doc# 3697     Filed: 08/26/19 7Entered: 08/26/19 15:16:47CERTIFICATE
                                                                                                                                                      Page 9OFofSERVICE
                                                                                                                    10
                                                                   1          Andrew Yaphe andrew.yaphe@davispolk.com, pge.dpw.routing@davispolk.com
                                                                              Tacie H. Yoon tyoon@crowell.com
                                                                   2          Bennett G. Young byoung@jmbm.com, jb8@jmbm.com
                                                                              Paul H. Zumbro mao@cravath.com
                                                                   3          Brittany Zummer bzummer@theadlerfirm.com, nfournier@theadlerfirm.com
                                                                              Dario de Ghetaldi deg@coreylaw.com, lf@coreylaw.com
                                                                   4
                                                                               2. VIA U.S. MAIL
                                                                   5
                                                                             PG&E Corporation and Pacific      U.S. Nuclear Regulatory
                                                                   6         Gas and Electric Company          Commission
                                                                             Attn: Janet Loduca                Attn: General Counsel
                                                                   7         P.O. Box 770000                   Washington, D.C. 20555-0001
                                                                             San Francisco, CA 94105
                                                                   8
                                                                               3. VIA EMAIL
                                                                   9
                                                                             Weil, Gotshal & Manges LLP                        Stroock & Stroock & Laval LLP
                                                                  10         Stephen.Karotkin@weil.com                         khansen@stroock.com
                                                                             Matthew.goren@weil.com                            egilad@stroock.com
                                                                  11         Jessica.liou@weil.com                             mgarofalo@stroock.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                               fmerola@stroock.com
                                                                  12         Cravath, Swaine & Moore LLP
                                                                             Pzumbro@cravath.com                               Davis Polk & Wardwell LLP
                                        LOS ANGELES, CALIFORNIA




                                                                  13         korsini@cravath.com                               Eli.vonnegut@davispolk.com
                                           ATTORNEYS AT LAW




                                                                             jzobitz@cravath.com                               David.schiff@davispolk.com
                                                                  14         skessing@cravath.com                              Timothy.graulich@davispolk.com
                                                                             ndorsey@cravath.com
                                                                  15         onasab@cravath.com                                Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                                                                                               Akornberg@paulweiss.com
                                                                  16         Baker & Hostetler LLP                             bhermann@paulweiss.com
                                                                             rjulian@bakerlaw.com                              wrieman@paulweiss.com
                                                                  17         cdumas@bakerlaw.com                               smitchell@paulweiss.com
                                                                             esagerman@bakerlaw.com                            ndonnelly@paulweiss.com
                                                                  18         lattard@bakerlaw.com
                                                                                                                               U.S. Department of Justice
                                                                  19         Keller & Benvenutti LLP                           Danielle.pham@usdoj.gov
                                                                             tkeller@kellerbenvenutti.com
                                                                  20         jkim@kellerbenvenutti.com

                                                                  21         Office of the United States Trustee
                                                                             James.l.snyder@usdoj.gov
                                                                  22         Timothy.s.laffredi@usdoj.gov
                                                                             Marta.villacorta@usdoj.gov
                                                                  23
                                                                             Milbank LLP
                                                                  24         Ddunne@milbank.com
                                                                             skhalil@milbank.com
                                                                  25         Paronzon@milbank.com
                                                                             Gbray@milbank.com
                                                                  26         Tkreller@milbank.com
                                                                             Astone@milbank.com
                                                                  27

                                                                  28


                                                                          DOCS_SF:101787.1 08442/030
                                                                       Case: 19-30088        Doc# 3697      Filed: 08/26/19 8 Entered: 08/26/19 15:16:47   Page 10
                                                                                                                                                       CERTIFICATE OF SERVICE
                                                                                                                      of 10
